Citation Nr: 1236449	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to service-connected right ankle.  

3.  Entitlement to service connection for low back condition as secondary to service-connected right ankle.  

4.  Entitlement to service connection for right hand condition, to include as secondary to service-connected right ankle.  

5.  Entitlement to service connection for right shoulder condition, to include as secondary to service-connected right ankle.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision in which the RO denied entitlement to service connection for degenerative arthritis of the right knee and from a January 2011 rating decision in which the RO, in pertinent part, denied entitlement to service connection for low back, right hand, and right shoulder condition.  As well as a September 2011 rating decision in which the RO denied entitlement to service connection for a psychiatric disorder, including PTSD.  The Veteran perfected timely appeals with respect to all three rating decisions.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issues of entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to service-connected right ankle, entitlement to service connection for low back condition as secondary to service-connected right ankle, entitlement to service connection for right hand condition, to include as secondary to service-connected right ankle, and entitlement to service connection for right shoulder condition, to include as secondary to service-connected right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran has not been diagnosed with PTSD or any other psychiatric disability.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a May 2011 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private treatment records, VA outpatient treatment records, and written statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2011), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred, varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Veteran has alleged that he suffers from a psychiatric disorder, namely PTSD, as a result of witnessing an individual slip when loading an aircraft which resulted in his ring finger getting injured.  The Veteran stated that this person died as a result of the injury.  

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).  

Thus, service connection is not warranted because the medical evidence of record fails to show that PTSD or any other psychiatric disability has been clinically diagnosed.  

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a psychiatric disorder, including PTSD is denied.  


REMAND

With respect to the Veteran's remaining pending service connection claims, the Board has determined that further development is warranted.  

With regards to the Veteran's claim for entitlement connection for degenerative arthritis of the right knee, to include as secondary to service-connected right ankle, the Board has determined that the Veteran should be afforded a VA examination in order for a medical nexus opinion to be obtained. 

The Veteran has alleged that his current degenerative osteoarthritis of the right knee is casually related to his military service or in the alternative was caused or aggravated by his service-connected right ankle condition.  

Service treatment records show that the Veteran was seen in January 1964 with complaints of a knee injury.  A few days later the Veteran was seen again and diagnosed with knee sprain (it was not noted which knee was sprained).  In additional private medical records show that the Veteran reported falling on his knees in 2000.  

The Veteran was afforded a VA examination in October 2009.  The VA examiner diagnosed the Veteran with moderately severe degenerative osteoarthritis of the right knee.  However, the VA examiner was not asked to provide a medical nexus opinion.  Given that there is evidence that the Veteran sustained an injury to his right knee in service, currently has a right knee disability, and there is no other evidence of record which speaks to whether there is a causal relationship between the Veteran's current right knee disability and his military service or his service-connected ankle condition, the Veteran should be afforded a VA examination in order for a medical nexus opinion to be obtained.  Thus, on remand the Veteran should be afforded an appropriate VA examination to resolve these matters.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise informed by full review of the history and appropriate testing and examination is required.

With respect to the Veteran's claims for entitlement to service connection for low back condition as secondary to service-connected right ankle, right hand condition, to include as secondary to service-connected right ankle, and right shoulder condition, to include as secondary to service-connected right ankle, the Board has determined that further development is warranted.  The Veteran was afforded a VA examination in April 2012.  The VA examiner provided opinions as to whether these conditions were related to the Veteran's service and to his service-connected right ankle disorder.  However, this opinion does not address whether the Veteran's service-connected right ankle disability has aggravated the Veteran's right shoulder, right hand, and low back conditions.  

The Board notes that pursuant to 38 C.F.R. § 3.310(a) service connection can be granted for disability which is proximately due to or the result of a service-connected disease or injury.  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448-9 (1995).  As such, upon remand, an addendum opinion should be obtained, if possible from the April 2012 examiner, which addresses the aggravation component of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right knee disorder and the relationship, if any, between this disorder and the Veteran's military service, to include his service-connected right ankle disability.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current right knee disorder is caused by or the result of his military service? 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current right knee disorder is caused by or the result of his current service-connected right ankle disorder? 

(c) Is it at least as likely as not that the Veteran's service-connected right ankle disability has aggravated the Veteran's right knee disorder? 

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the right knee disorder (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for any opinion expressed should be provided.  

2.  Afford the April 2012 VA examiner (if available) the opportunity to supplement his/her report and opine as to whether it is at least as likely as not that the Veteran's service-connected right ankle disorder aggravated any currently diagnosed right shoulder, right hand, or low back disorder? 

The claims file should be made available to the examiner for review. 

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back, right knee, or right hand disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for any opinion expressed should be provided. 

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal, in light of all pertinent evidence and legal authority (to include consideration of entitlement on a secondary basis).  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


